           Case 2:20-cv-00966-NR Document 91 Filed 07/14/20 Page 1 of 3
770039



                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

DONALD J. TRUMP FOR                            :
PRESIDENT, INC., et al.,                       :
                                               :       Civil Action No.: 2:20-cv-966-NR
                Plaintiffs,                    :
                                               :
v.                                             :
                                               :
KATHY BOOCKVAR, et al.,                        :
                                               :
                Defendants.                    :

                 NOTICE OF COUNSEL SUBSTITUTION FOR DEFENDANT,
                       UNION COUNTY BOARD OF ELECTIONS

         Notice is hereby given that that Union County Board of Elections, a Defendant in the above-

captioned matter, hereby substitutes Allen P. Page, IV, Esquire, as counsel of record in place of

Steven B. Silverman, Esquire, and Sean R. Keegan, Esquire.

                                               Entry of:

                                               McNERNEY, PAGE, VANDERLIN & HALL


Date: July 14, 2020                            By: __/s Allen P. Page, IV__________
                                               Allen P. Page, IV, Esquire
                                               PA I.D. No. 325789
                                               apage@mpvhlaw.com
                                               433 Market Street
                                               Williamsport, PA 17701
                                               570-326-6555

                                               Withdrawal of:

                                               BABST, CALLAND, CLEMENTS
                                               and ZOMNIR, P.C.

Date: July 14, 2020                            By: __/s Steven B. Silverman_________
                                               Steven B. Silverman
                                               PA I.D. No. 56829
                                               ssilverman@babstcalland.com
                                               Two Gateway Center, 6th Floor
                                               Pittsburgh, PA 15222
                                               412-394-5400
          Case 2:20-cv-00966-NR Document 91 Filed 07/14/20 Page 2 of 3
770039



                                     Withdrawal of:

                                     BABST, CALLAND, CLEMENTS
                                     and ZOMNIR, P.C.

Date: July 14, 2020                  By: __/s Sean R. Keegan_________
                                     Sean R. Keegan
                                     PA I.D. No. 316707
                                     skeegan@babstcalland.com
                                     Two Gateway Center, 6th Floor
                                     Pittsburgh, PA 15222
                                     412-394-5400
            Case 2:20-cv-00966-NR Document 91 Filed 07/14/20 Page 3 of 3
770039



                                   CERTIFICATE OF SERVICE

         The undersigned hereby certifies that a true and correct copy of the foregoing Notice of

Counsel Substitution for Defendant Union County Board of Elections was filed electronically and

served via the Court’s CM/ECF system, pursuant to the Federal Rules of Civil Procedure.



                                                _/s Allen P. Page, IV__________
